Citation Nr: 1128608	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  06-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for status post anterior cruciate ligament repair, right knee, with patellofemoral syndrome, post-traumatic arthritis, and recurrent effusions, evaluated as 10 percent disabling for the period from July 25, 2005 to February 9, 2010, and for the period beginning April 1, 2010.  

2.  Entitlement to a separate compensable evaluation for right knee instability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2010, the Board remanded the case for additional development.  The Board also referred the issue of entitlement to service connection for an injury to the right quadriceps.  An October 2010 memo from the Appeals Management Center (AMC) in Washington, DC, indicates that this issue was a non-AMC issue and required attention by the RO.  On review, it does not appear this issue has been adjudicated.  As such, it is again referred for appropriate action.  

In January 2011, the Board received additional argument.  In July 2011, a copy of the Veteran's temporary folder was received from the RO and associated with the claims file.  The Board acknowledges that a supplemental statement of the case was last issued in October 2010.  Notwithstanding, review of the additional information indicates that it is largely duplicate, or relates to the period wherein a temporary total evaluation was in effect, or essentially reiterates findings and arguments previously of record.  As such, a remand for additional supplemental statement of the case is not required.  See 38 C.F.R. § 20.1304 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).


FINDINGS OF FACT

1.  For the period from July 25, 2005 to February 9, 2010 and the period beginning April 1, 2010, evidence of record does not show flexion limited to 30 degrees or extension limited to 15 degrees.  

2.  For the period from February 9, 2010 to April 1, 2010, the Veteran was receiving a 100 percent evaluation based on the need for convalescence following surgery.  

3.  Resolving reasonable doubt in the Veteran's favor, the overall disability picture supports a finding of slight right knee instability.  


CONCLUSIONS OF LAW

1.  For the period from July 25, 2005 to February 9, 2010 and for the period beginning April 1, 2010, the criteria for an evaluation greater than 10 percent for right knee disability, based on limitation of motion, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

2.  The criteria for a separate 10 percent evaluation, and no more, for right knee instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In September 2005, the RO notified the Veteran of the information and evidence needed to substantiate a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The May 2006 statement of the case set forth applicable rating criteria.  The July 2006 supplemental statement of the case set forth information regarding how VA assigns disability ratings and effective dates.  The case was most recently readjudicated in the October 2010 supplemental statement of the case.  

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains VA medical records and private medical records.  The Veteran was provided VA examinations in October 2005 and September 2010.  The Board acknowledges the Veteran's statements regarding his dissatisfaction with the 2010 examination.  On review, however, the examination contains information adequate for rating purposes and the Board declines to remand for additional examination.  

As there is no evidence that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Factual Background

VA records dated in July 2005 indicate the Veteran was seen with complaints of persistent right knee problems.  He reported that his right knee pops constantly and feels like it is out of place at times, causing pain and limited extension.  This happens sporadically with normal ambulation.  Pain is intense when it occurs and he experiences swelling.  He wears a brace.  Physical examination revealed crepitus with range of motion.  

Private orthopedic records dated in July 2005 indicate the Veteran was seen for persistent aching pain in the right knee with occasional feeling of locking and popping.  On physical examination, gait was antalgic, favoring the right lower extremity.  There was no effusion or ballottement.  Range of motion was from about 0 to 125 degrees.  The knee was reported as stable.  X-rays showed what appeared to be Kurosaka screws in the femur and tibia.  Post-traumatic arthritic changes were present in the lateral compartment of the knee especially about the articular surface of the lateral femoral condyle.  He was beginning to develop an osteophytic spur as well.  The medial compartment of the knee was relatively spared.  Assessment included post-traumatic arthritis of the right knee now 12 years after anterior cruciate ligament (ACL) reconstruction.  

VA telephone notes dated in September 2005 indicate that the Veteran was experiencing right knee pain and swelling.  

On VA examination in October 2005, the Veteran reported pain, stiffness and swelling in the right knee with recurrent effusions as well as feelings of pain underneath his kneecap and the sensation of the knee giving out on him.  He wears a brace during activity.  Aggravating factors include prolonged standing, stair climbing, sitting, and any type of aerobic activity as well as kinds of cutting or agility exercises.  He cannot predict flare-ups but about 2.5 weeks prior, his knee swelled up and he was on crutches.  He was currently employed but states his knee limits his activities and occupation because it causes pain and swelling.  Physical examination revealed nontender scars related to the previous surgery.  Range of motion was from full extension to 130 degrees of flexion.  There was no further loss of motion on repetitive use.  On ligamentous testing, he had a good endpoint with Lachman maneuver.  Pivot shift was negative.  There was no mediolateral instability and a negative posterior drawer.  There was patellofemoral crepitus with some quadriceps atrophy but he did have good quadriceps strength.  Diagnoses were: (1) right knee ACL deficiency in a patient that underwent right ACL reconstruction with bone-patella-tendon autograft; (2) right patellofemoral syndrome; and (3) recurrent right knee effusions.  X-rays revealed post-operative changes, mild effusion and mild medial joint space narrowing.  

VA record dated in July 2006 indicates the Veteran continued to have persistent pain in the right knee with episodic weakness.  Note dated in July 2007 indicates the Veteran continued to have episodic knee pain but over-the-counter medication helps.  Note dated in July 2008 documents complaints of popping and burning pain in the right knee.  

VA record dated in August 2009 shows complaints of intermittent swelling in the knee and catching with pain in the medial aspect.  Physical examination showed full range of motion, no effusion, no joint line tenderness, and no laxity.  Assessment was right knee pain with intermittent swelling, catching medial aspect, remote history of ACL repair.  Addendum indicates that the MRI showed medial meniscal damage.  

The Veteran underwent a VA physical medicine rehab physician consult in September 2009.  He complained of pain and occasional swelling.  He denied giving way, buckling or instability.  On physical examination, gait was normal.  There was medial joint line tenderness, but no crepitus noted.  Anterior drawer test was negative.  Apleys compression test was positive.  Lachmans test was equivocal.  Assessment was re-tear of ACL and medial meniscus tear.  

On VA orthopedic surgery consult in December 2009, the Veteran reported that he reinjured his knee in May 2009 and it currently gives almost daily and swells frequently.  He wears an ACL brace when playing with children and limits most activities.  Objectively, gait was antalgic.  Lachmans was positive.  Range of motion was from 0 to 130 degrees.  There was tenderness at the medial joint line.  X-rays and MRI showed mild arthritis, ACL tear, and questionable truncation medial meniscus.  Assessment was retear medial meniscus, ACL, and mild degenerative joint disease.  The physician indicated that surgical revision was needed.  

Private records show the Veteran was seen in January 2010 with complaints of ongoing right knee pain.  The Veteran reported that he was seen for physical therapy for 6 weeks and the leg feels stronger but he had not done anything for his pain or instability.  If he twists his leg he will feel a pop or a sense of instability.  Physical examination of the right knee showed a 1+ effusion.  There was tenderness along the medial joint line and pain increased with flexion.  Anterior drawer testing was positive.  There was crepitus at the patellofemoral and he had a negative posterior drawer and negative varus/valgus stress test.  Impression was ACL tear and medial meniscus tear.  The Veteran elected to proceed with surgery.  

On February 9, 2010, the Veteran underwent ACL reconstruction (revision) using patellar tendon allograft, partial medial meniscectomy, and chondroplasty of the patellofemoral joint and microfracture of the medial femoral condyle.  Records dated in April and May 2010 show the Veteran was status post ACL reconstruction doing well.  He was wearing his brace at work.  Range of motion was reported as from 0 to 130 degrees.  

The Veteran most recently underwent a VA examination in September 2010.  He reported right knee pain present all day, every day.  The pain typically ranges from 5 up to an 8 out of 10 intensity and tends to be worse with any sort of activity or weather change.  There is locking, instability, and swelling of the right knee.  He had 2 surgeries, one in 1993 and one in February 2010.  He reported significant right knee pain at work and difficulty with manual labor.  He uses a right knee brace.  On physical examination, range of motion was 0 degrees extension to 105 degrees flexion.  There was pain throughout the entire range of motion but it was not additionally limited following repetitive use.  There was significant effusion in the right knee and tenderness over the medial compartment, particularly at the medial meniscus.  There was crepitus.  He had some ligamentous laxity with anterior drawer testing and Lachman test, but there was still a solid end point and he had a normal posterior drawer test.  He had a positive McMurray test on examination.  The knee was stable to varus and valgus stressing.  The examiner discussed the MRI findings prior to surgery.  Diagnoses were: (1) right knee ACL tear, recurrent, surgically repaired but still with slight ligamentous laxity; (2) degenerative joint disease of the right knee; and (3) right knee medial meniscus tear.  In response to previous remand directives, the examiner stated that it was obvious that the patient had a meniscus tear in the right knee.  

Analysis

In May 1995, the RO granted entitlement to service connection for a right knee condition, characterized as status post ACL repair, and assigned a 10 percent evaluation effective November 2, 1993.  The compensable evaluation was assigned pursuant to Diagnostic Code 5257.  In February 1997, the evaluation was decreased to 0 percent effective May 1, 1997.  In June 2001, the Veteran submitted a claim for increase.  In August 2001, the noncompensable evaluation was continued.  

In August 2005, the Veteran submitted another claim for increase.  In November 2005, the evaluation was increased to 10 percent disabling effective July 25, 2005.  The 10 percent evaluation was assigned based on painful or limited motion of the knee and functional impairment.  Additional evidence was received within the appeal period and in February 2006, the RO recharacterized the disability as status post ACL repair, right knee with patellofemoral syndrome, post-traumatic arthritis, and recurrent effusions.  The 10 percent evaluation was continued under Diagnostic Codes 5010-5260.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

In July 2010, the RO assigned a temporary 100 percent evaluation effective February 9, 2010 based on the need for convalescence following surgery.  See 38 C.F.R. § 4.30.  A 10 percent evaluation was reassigned effective April 1, 2010.  In October 2010, the RO denied an extension of the temporary total evaluation.  This issue is not for consideration by the Board.  Thus, the Board will largely limit its discussion to the periods wherein a 100 percent evaluation was not in effect.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

As noted, the Veteran's right knee disability is currently evaluated based on arthritis.  Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.

On review, the Board finds that the criteria for an evaluation greater than 10 percent for the Veteran's right knee disability based on limitation of motion are not met for the periods in question (July 25, 2005 to February 9, 2010; and beginning April 1, 2010).  Evidence of record does not show flexion limited to 30 degrees or extension limited to 15 degrees.  The Board has considered the Veteran's complaints of pain and limitations on activity, but does not find adequate pathology to support a higher evaluation based on functional impairment due to pain on motion or other factors.  See DeLuca.  There is also no basis for assigning separate evaluations under Diagnostic Codes 5260 and 5261 as there is no evidence of compensable limitation of flexion or extension.  

Considering the temporary total evaluation, the RO has effectively staged the rating.  Further staged ratings are not warranted.  See Hart.  

The Board has also considered whether a separate rating is warranted under Diagnostic Code 5257.  VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56,704 (1998).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating when slight; a 20 percent disability rating when moderate, and a 30 percent disability rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight," "moderate" and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

In reviewing the claims file, the Board acknowledges that there are some inconsistencies in the Veteran's statements regarding instability.  For example, VA note dated in September 2009 indicates the Veteran denied giving way or instability.  Note dated in December 2009, however, indicates that the knee gives way almost daily.  Additionally, a review of objective findings also shows some inconsistencies in ligament and stability testing as previously set forth in the factual background.  

On review, the Veteran frequently complains of his knee giving way and uses a brace.  There are intermittent positive findings on objective testing.  The most recent examination noted slight ligamentous laxity.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the overall disability picture supports a finding of slight right knee instability and a separate 10 percent evaluation is warranted under Diagnostic Code 5257.  Diagnostic Code 5257 is not predicated on limitation of motion and therefore, 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for consideration.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In considering the claim, the Board notes that Diagnostic Code 5258 is potentially for application.  The Veteran's right knee pathology and complaints of locking and effusions, however, are contemplated in the combined 20 percent evaluation now assigned (10 percent based on limitation of motion and 10 percent for instability).  Thus, the Board finds no basis for additional evaluation under this diagnostic code.  See 38 C.F.R. § 4.14.  

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomotology resulting from his service-connected right knee disability.  Higher ratings are available under the assigned diagnostic codes for greater levels of disability.  Thus, as the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.

Finally, the Board has considered Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court held that a claim for a total disability evaluation based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Board acknowledges the Veteran's contentions regarding occupational impairment.  Evidence of record, however, suggests the Veteran is gainfully employed and the Board finds that a claim for TDIU is not raised by the record.  


ORDER

For the period from July 25, 2005 to February 9, 2010 and for the period beginning April 1, 2010, an evaluation greater than 10 percent for status post ACL repair, right knee, with patellofemoral syndrome, post-traumatic arthritis, and recurrent effusions is denied.  

A separate 10 percent evaluation for right knee instability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


